This was an action for damages for personal injuries, commenced by the defendant in error, plaintiff below, against the plaintiff in error, defendant below. Upon trial to a jury there was a verdict for the plaintiff, to reverse which this proceeding in error was commenced.
As this action differs in no material respect in either the facts or the questions of law involved from Oklahoma, K.  M. R. Co. v. A.P. Wilson and Oklahoma, K.  M. R. Co. v. Ila McGhee, and Oklahoma, K.  M. R. Co. v. Roy McGhee, in which opinions have been this day handed down, it will not be necessary to restate the facts or reconsider the assignments of error presented for review.
Upon the authority of the former cases, the judgment of the trial court is affirmed.
HARRISON.C. J., and JOHNSON, MILLER, and KENNAMER, JJ., concur.